              Case 1:19-cr-10081-IT Document 266 Filed 10/15/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             §
                                                     §
           Plaintiff,                                §
                                                     §
vs.                                                  §      Case No. 19-cr-10081
                                                     §
WILLIAM FERGUSON, et al.                             §
                                                     §
           Defendants.                               §

                 DEFENDANT WILLIAM FERGUSON’S MOTION TO
            JOIN CODEFENDANTS’ MOTIONS TO DISMISS INDICTMENT

           Defendant William Ferguson respectfully moves to join in full (1) “Donna Heinel’s

Motion to Dismiss Indictment Pursuant to Federal Rules of Procedure 12(b)(3)(B)(v),” (2)

“Defendant Lisa ‘Niki’ Williams’ Motion to Dismiss Indictment,” and (3) “Jovan Vavic’s

Motion to Dismiss the Indictment.”

           For the reasons stated therein, the Indictment should be dismissed for failure to state an

offense and failure to allege essential facts under Rules 12(b)(3)(B)(iii) and (v), and 7(c)(1), of

the Federal Rules of Criminal Procedure.

Dated: October 15, 2019                         Respectfully Submitted,

                                                SMYSER KAPLAN & VESELKA, L.L.P.

                                                By: /s/ Alexander M. Wolf
                                                Alexander M. Wolf (MA State Bar # 685374 and
                                                Fed. Bar No. 2470631)
                                                Shaun Clarke (Fed. Bar No. 920661)
                                                Dane Ball (Fed. Bar No. 784400)
                                                717 Texas Avenue, Suite 2800
                                                Houston, Texas 77002
                                                (713) 221-2300 (phone) | (713) 221-2320 (fax)
                                                sclarke@skv.com
                                                dball@skv.com
                                                awolf@skv.com

                                                ATTORNEYS FOR DEFENDANT
                                                WILLIAM FERGUSON

892156.2
          Case 1:19-cr-10081-IT Document 266 Filed 10/15/19 Page 2 of 2



                         LOCAL RULE 7.1(a)(2) CERTIFICATION

        I hereby certify that, pursuant to Rule 7.1(a)(2) of the Local Rules of the United States
District Court of Massachusetts, counsel for Defendant Ferguson conferred with counsel for the
United States on October 15, 2019 regarding this motion, and Assistant United States Attorney
Eric Rosen informed us that the United States has no objection to Defendant Ferguson joining
the other co-defendants’ motions to dismiss.

                                              /s/ Alexander M. Wolf
                                              Alexander M. Wolf


                               CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on October 15,
2019.

                                              /s/ Alexander M. Wolf
                                              Alexander M. Wolf




                                                 2
